PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
             _________________

          No. 09-1921, 09-2989 & 09-2991

                 _________________

                     JOEL S. ARIO,
            Insurance Commissioner of the
           Commonwealth of Pennsylvania,
   in his official capacity as the statutory liquidator
    of Legion Insurance Company (in liquidation);
             *PEPPER HAMILTON, LLP,

                         Appellant (09-1921)

                           v.

THE UNDERWRITING MEMBERS OF SYNDICATE
53 AT LLOYDS FOR THE 1998 YEAR OF ACCOUNT

                       Cross-Appellants (09-2991)
                       *(Pursuant to F.R.A.P. 12(a) (09-2989 only))
                 _________________

          No. 09-1922, 09-2990 & 09-2992
               _________________


                     JOEL S. ARIO,
            Insurance Commissioner of the
           Commonwealth of Pennsylvania,
   in his official capacity as the statutory liquidator
  of Villanova Insurance Company (in liquidation);
             *PEPPER HAMILTON, LLP,

                         Appellant (09-1922)

                           v.
                  THE UNDERWRITING MEMBERS OF SYNDICATE
                  53 AT LLOYDS FOR THE 1998 YEAR OF ACCOUNT

                                            Cross-Appellants (09-2992)
                                            *(Pursuant to F.R.A.P. 12(a) (09-2990 only))

                                     _________________

                        Appeal from the United States District Court
                           for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1B08-cv-01619/20)
                       District Judge: Honorable William W. Caldwell
                                    _________________

                                   Argued March 10, 2010
                                    _________________

                 Before: AMBRO, SMITH and ALDISERT, Circuit Judges

                               (Opinion filed August 18, 2010)

                  ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

       IT IS NOW ORDERED that the published Opinion in the above case filed August
18, 2010, be amended as follows:

     One page 13, first partial paragraph, line 2, insert “the” before the word
“Convention’s”.

         One page 13, first partial paragraph, line 3, change “applies” to “apply”.


                                            By the Court,


                                            /s/ Thomas L. Ambro, Circuit Judge

Dated:          December 7, 2010



                                               2